Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 1 of 14

United States District Court
District of Massachusetts

Civil Docket No. 20-11039-NMG RECEIVED IN CLERK'S OFFICE
RULE 15. AMENDED AND SUPPLEMENTAL PLEADINGS

pate: 7/13/99
(a) Amendments Before Trial.

(1) Amending as a Matter of Course. A party may amend its pleading once as a
matter of course:

William Frederick Reade, Jr.
Plaintiff

Vs. VERIFIED COMPLAINT

 

 

 

Denise J. Casper;
O. Rogeriee Thompson;
Allison Dale Burroughs.

In their official capacity as Judges of the Federal court, and appeals Court of the
District of Massachusetts. They acted ulira-vires.

Nancy Patricia Pelosi in her capacity as Chair of the 2008 Democratic National
Committee.
Barrack Hussein Obama as a Candidate for U. S. President.

JURISDICTIONAL BASIS

I. Plaintiff claims federal jurisdiction pursuant to Article III § 2 which extends the
jurisdiction to cases arising under the U.S. Constitution.

Federal Rules of Civil Procedure: Rule 40. Scheduling Cases for Trial: “Each court
must provide by rule for scheduling trials. The court must give priority to actions
entitled to priority by a federal statute.”

II. Plaintiff brings this action against Denise J. Casper; O. Rogeriee Thompson;
Allison Dale Burroughs, as federal judicial officers, pursuant to Title 28 U.S. Code §
1331, in claims arising from violations of federal constitutional rights guaranteed in
the 5 and 14th amendments to the U.S. Constitution and redressable pursuant to
Bivens v. Six Unknown Narcotics Agents 403 U.S. 388 (1971)."

III. Plaintiff brings this action against Nancy Patricia Pelosi in her capacity as
Chair of the 2008 Democratic National Committee

Barrack Hussein Obama as a Political Candidate for U. S. President. For violation
of the Plaintiffs rights under Article 14 of the Constitution.
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 2 of 14

I William F. Reade, Jr. Plaintiff, is a natural person residing at 55 Captain
Nickerson Road, South Yarmouth, Barnstable County, Massachusetts, 02664

IV. Defendant’s Denise J. Casper; O. Rogeriee Thompson; Allison Dale Burroughs,
are Judges presiding at the United States District Court District of Massachusetts.
1 Courthouse Way Ste 1420, Boston, MA 02210

V. Defendant Nancy P. Pelosi has a place of Business at 1236 Longwood,
Washington D. C. 20515

V. Barrack Hussein Obama has a place of business at 2500 W Golf Rd, Hoffman
Estates, IL 60169
Residence: 2446 Kalorama Road NW Washington DC 20008

 

 

STATEMENT OF THE CASE

The United States 2008 Democratic National Convention was a
quadrennial presidential nominating convention of the Democratic Party where it
adopted its national platform and officially nominated its candidates
for president and vice president. The convention was held in Denver, Colorado, from
August 25 to 28, 2008, at the Pepsi Center.

On August 29th, 2008 Nancy Pelosi signed the Democratic National
Committees Nomination Papers for Barrack H. Obama and Joe Biden as
Candidates for President and Vice President, that they “[are legally qualified to
serve under the provisions of the United States Constitution]” (APPENDIX (B)

This act was in violation and denial of the provisions of Article VI § 2
Supreme Law, and Article II, Section 1, Clause 5 which sets forth certain
qualifications before an individual can become eligible for the Office of

the President. A person must be a natural born citizen of the United States
to become President. (APPENDIX (AA))

As Ignorance of the law is no excuse Ms. Pelosi and Barrack Obama knew
they were violating the “Supreme Law” [Treaties].

This complaint is based on these facts:

1. Since finding this problem I have been pursuing a remedy through the State and
Federal Courts.

2. I have been blocked by many corrupt, un-educated or partisan Judges of which I
have a list.

3. My efforts were slowed to a crawl on: September 7, 2012 when Judge Casper was
asked to recuse herself by me. In her reply on October 30, 2012 she states; "[3] To

2
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 3 of 14

the extent that Reade invites the Court to recuse itself, D. 6 at 2, this Court declines

to do so. Reade’s suggestion does not raise a concern that the Court’s
impartiality might reasonably be questioned and the Court finds that none

of the circumstances mandating recusal are present here." [Whose concerns,

I would not have raised the question if I had no concern] See (EXHIBIT B
Criminal complaint)

I and my friends were very concerned, about her refusal, and we were right in
that respect.

In 1994, the U.S. Supreme Court held that "Disqualification is required if an
objective observer would entertain reasonable questions about the judge's
impartiality. If a judge's attitude or state of mind leads a detached observer to
conclude that a fair and impartial hearing is unlikely, the judge must be
disqualified." [Emphasis added]. Liteky v. U.S., 114 S.Ct. 1147, 1162 (1994). [It
appears that the judges concerned missed the course of instruction on Title 28 -

JUDICIARY AND JUDICIAL PROCEDURE or were biased because of their

personnel concerns. ]

28 U.S.C.
United States Code, 2011 Edition
Title 28 - JUDICIARY AND JUDICIAL PROCEDURE
From the U.S. Government Publishing Office,
§144,. Bias or prejudice of judge

Whenever a party to any proceeding in a district court makes and files a timely
and sufficient affidavit that the judge before whom the matter is pending has a
personal bias or prejudice either against him or in favor of any adverse party, such
judge shall proceed no further therein, but another judge shall be assigned to hear
such proceeding.

The affidavit (EXHIBIT C) shall state the facts and the reasons for the belief that
bias or prejudice exists, and shall be filed not less than ten days before the
beginning of the term at which the proceeding is to be heard, or good cause shall be

shown for failure to file it within such time. A party may file only one such affidavit

3
Case 1:20-cv-11324-NMG Document 1 Filed 07/13/20 Page 4 of 14

in any case. It shall be accompanied by a certificate of counsel of record stating that

it is made in good faith.
(June 25, 1948, ch. 646, 62 Stat. 898; May 24, 1949, Ch. 139, §65, 63 Stat. 99.

“There is no statute of limitations for bringing a fraud upon the court claim.
Hazel-Atlas, 322 U.S. at 244. A decision produced by fraud on the court is not in
essence a decision at all and never becomes final. Kenner v. Commissioner of
Internal Revenue, 387
F.2d 689, 691 (7th Cir. 1968).”

“The right to a tribunal free from bias or prejudice is based, not on section
144, but on the Due Process Clause .... United States v. Sciuto, 521 F.2d 842, 845
(7 Cir., 1976).”

There can be no doubt in anyone’s mind that Judges, Denise J. Casper,
Allison D. Burroughs, and Ojetta R. Thompson can or will not render an impartial
decision in any instance that poses a threat to their present status and position in

life, or to their benefactor, Barack Hussein Obama.
SUPPRESSION OF TRUTH AND FALSE INFORMATION

Fraud includes the suppression of the truth, as well as the presentation of
false information (EXHIBIT (A)) dn re Witt (1191) 145 Ill.2d 380, 583 N.E. 2d 526,
531, 164 IL. Dec. 610). See also in re Frederick Edward Strufe, Disciplinary case no.
93 SH 100, “Where the Court stated that fraud has been broadly defined as
anything calculated to deceive. It should be noted that the definition of fraud

applies to everything an attorney may be engaged in, whether in court, or in his
office.

“Tt is well established in law that any attempt by an attorney, to deceive is
considered fraud, and when the attempt to deceive occurs in a judicial proceeding, it

is “fraud upon the Court.”
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 5 of 14

One of the very objects of law is the impartiality of its judges in fact and
appearance .... The relevant consideration under 28 U.S. Code § 455(a) is the
appearance of partiality ... not where it originated or how it was disclosed .. ..
Liteky v. United States, 510 U.S. 540, 558 (1994).

A fair trial in a fair tribunal is a basic requirement of due process.

Fairness of course requires an absence of actual bias in the trial of cases ....
To perform its high function in the best way ‘justice must satisfy the appearance of
justice." Offutt v. United States, 348 U.S. 11, 14. In re Murchison, 349 U.S. 133, 136
(1955).

Fraud on the court (other than fraud as to jurisdiction) is fraud which is
directed to the judicial machinery itself and is not fraud between the parties or
fraudulent documents, false statements or perjury .... It is thus fraud where the
court or a member is corrupted or influenced or influence is attempted or where the
judge has not performed his judicial function--thus where the impartial functions of
the court have been directly corrupted. Bulloch v. United States, 763 F.2d 11165,
1121 (10th Cir., 1985).

The Court is authorized and required to vacate judgments and orders entered
in a manner inconsistent with due process of law; to wit:
A judgment is void if the court that rendered it ... acted in a manner inconsistent
with due process. Margo/es v. Johns, 660 F .2d 291 (7th Cir. 1981) cert. denied, 455
U.S. 909, 102 S.Ct. 1256, 71 L.Ed.2d 447 (1982); In re Four Seasons Securities Laws
Litigation, 502 F.2d 834 (10th Cir.1974), cert. denied, 419 U.S. 1034, 95 S.Ct. 516,
42 L.Ed.2d 309 (1975). Mere error does not render the judgment void unless the
error is of constitutional dimension. Simer v. Rios, 661 F.2d 655 (7th Cir.1981),
cert. denied, sub nom Simer v. United States, 456 U.S.
917, 102 S.Ct. 1773, 72 L.Ed.2d 177 {1982). Klugh v. United States, 620 F. Supp.
892 (1985).

We firmly believe and state here in that:
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 6 of 14

Judge Casper, has included false information [Libel] in her decision she led,
her false statements have been used by other attorneys’. States, 424 F.3d 384 (3d
Cir. 2005) Gnternal citation omitted). On this point the Court is requested to issue a

Writ of habeas corpus for her statement: “[The plaintiff objected on the ground that

President Obama allegedly was not born in the United States.]” this was not a
statement by me (See EXHIBIT (A))

A fraud upon the court action must satisfy a very demanding standard to
justify upsetting the finality of the challenged judgment. The Third Circuit has
described the standard as follows: In order to meet the necessarily demanding
standard for proof of fraud upon the court.

We conclude that there must be: (1) an intentional fraud; (2) by an officer of
the court; (3) which is directed at the court itself; and (4) in fact deceives the court.

We further conclude that a determination of fraud on the court may be
justified only by “the most egregious misconduct directed to the court itself,” and
that it “must be supported by clear, unequivocal and convincing evidence.” Id. at
386-87 (internal footnote and citation omitted). [There can be no doubt that the
omission of exculpatory evidence/verbiage included in the plaintiffs complaint, and
the substitution of the Judges Fantasy in its place is intentional fraud], EXHIBIT
(A)).

The court further ruled that “the fraud on the court must constitute
‘egregious misconduct ... such as bribery of a judge or jury or fabrication of
evidence by counsel,” id. at 390 (citation omitted), and that “perjury by a witness
is not enough to constitute fraud upon the court,” id. This is consistent with Hazel-
Atlas, which noted that its facts presented “not simply a case of a judgment
obtained with the aid of a witness who, on the basis of after-discovered evidence, is
believed possibly to have been guilty of perjury.” 322 U.S. at 245. Rather, the court
found “a deliberately planned and carefully executed scheme to defraud not only the
Patent Office but the Circuit Court of Appeals.” Id.
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 7 of 14

1. First Federal District in Boston Judges, Denise J. Casper, Allison D.
Burroughs, and Ojetta R. Thompson: Have conspired to deny me my Constitutional
right to a fair and unbiased adjudication of my complaint, which was the
questioning of actions by two Massachusetts Elected Officials unlawfully violating
the laws of Massachusetts the Statute for the conduct of a Federal Election, and my
right to equal treatment and due process, and to protect their appointment to the
federal court. [See Plaintiffs initial complaint Civil Action No. 12-11492-DJC
WILLIAM F. READE, JR., Plaintiff, v. WILLIAM FRANCIS GALVIN, et al.,
Defendants.] (EXHIBIT (A))

I started this action on January 5th 2012, and it is still continuing to this
date.

2. ("The right to a tribunal free from bias or prejudice is based, not on section
144, but on the Due Process Clause.") By their Refusal to comply with a number of
Federal statutes and cannons that effected the plaintiffs constitutional right to due
process and equal treatment and to be heard. [Perjury; inserting false information
in order to support their conclusion. "Fraud on The Court by An Officer of The
Court"; "Disqualification of Judges, State and Federal" .]

This affidavit is being filed in accordance with Section 21 of the Judicial
Code, 28 U.S. C. A. Sec. 25, and as required by18 U.S. Code § 4. Misprision of

felony.

Reasons for Recusal

Two sections of Title 28 of the United States Code (the Judicial Code) provide
standards for judicial disqualification or recusal. Section 455, captioned
"Disqualification of justice, judge, or magistrate judge ", provides that a federal
judge "shall disqualify himself in any proceeding in which his impartiality might
reasonably be questioned". [In any instance where a Judge has something that he
personally has, hinges on the outcome of a trial over which he will officiate they

must recuse]

He shall also disqualify himself in the following circumstances:
Where he has a personal bias or prejudice concerning a party, or a personal

knowledge of disputed evidentiary facts concerning the proceeding:
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 8 of 14

He knows that he, individually or as a fiduciary, or his spouse or minor child
residing in his household, has a financial interest in the subject matter in
controversy or in a party to the proceeding, or any other interest that could be
substantially affected by the outcome of the proceeding;

A judge should inform himself about his personal and fiduciary financial
interests, and make a reasonable effort to inform himself about the personal

financial interests of his spouse and minor children residing in his household.

There can be no doubt nor question as to their bias and concern based on self-
preservation, in supporting or opposing dismissal of any claim, against Barrack

Obama’s legitimacy.

Two of the Judges have intercepted U. S. P. S. mail I sent to other Judges in
violation of: (18 USC 1700, 1701, 1702 & 1703) Destruction, EXHIBIT (M)
Obstruction and Delay of Mail they are colluding at both the district and appellate
level by attempting to conceal evidence that Barack Obama is not an American
Citizen under Article VI sec, II & III; The letter addressed to Chief Judge Saris was
a complaint about Casper and Burroughs and was intercepted under false
reasoning, see (Resource Guide for Chief Circuit Judges’ Desk books: EXHIBIT (E)
(V B). Overview of Chief Circuit Judges’ Duties. Chief circuit judges play a pivotal
role in the process. They receive or initiate complaints relating to judicial conduct

and disability and exercise several powers central to resolving such complaints.

This fact should be noticed by the Judge’s attempts to cover up for the short
comings of the Secretary of State and the Attorney Generals’ efforts to not allow the

evidence in the complaint to come to light.

Judge Casper states: "[The Court summarizes the allegations of the
complaint. On January 5, 2012, Reade mailed to Galvin an objection to the inclusion
of President Obama’s name on the primary election ballot in the Commonwealth.
**("The plaintiff objected on the ground that President Obama allegedly was not
born in the United States.”] **
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 9 of 14

(EXHIBIT (A)) Attached ARE EXCERPTS from a certified copy of my complaint

which does not contain any statement or question made by me of where Mr. Obama
was born. Both our fathers were British by Law so we both are not “Natural Born",
we were Born British. Judge Casper manufactured her contention that I questioned
where he was born in order to not let my case proceed and if she is asked to explain

she will not be able to point it out anywhere in any of my filings.

Judge Casper states; “The due process clause of the Fourteenth Amendment
“protects persons against deprivations of life, liberty, or property; and those who
seek to invoke its procedural protection must establish that one of these interests is
at stake.” Her propensity to reading out of statutes is manifested here by leaving out

“nor deny to any person within its jurisdiction the equal protection of the laws.”
Why him and not me?

As a rebut to her statement:

[“However, these statutes do not provide the basis for a due process claim.
Section 5 of Mass. Gen. L. c. 55B permits an individual to file “objections to
certificates of nomination and nomination papers for candidates at a presidential
primary.” Mass. Gen. L. c. 55B, § 5. Section 4 states that the state ballot law
commission “may investigate upon objection . . . the legality, validity, completeness
and accuracy of all nominations papers” and “shall have jurisdiction over and
render a decision on any matter referred to it .. .” Mass. Gen. L. c. 55B, § 4
(emphasis added). Together, the two statutes (1) provide a mechanism by which an
individual may to object to the inclusion of a name on a ballot; and (2) permit-but
not require-the state ballot commission to investigate an objection and render a
decision thereon. Far from bestowing a liberty interest, Massachusetts law does not
even require Galvin or the state ballot commission to investigate every objection
filed under Mass. Gen. L. c. 55B, § 5. See Johnson v. Rodriguez, 943 F.2d 104, 109
(1st Cir. 1991)(extinction of protected liberty interest occurs “when the state

contravenes clear and unequivocal requirements” (emphasis added)). Similarly,
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 10 of 14

Attorney General Coakley did not have a duty under the law to
investigate Reade’s contention that the Secretary of State had not fulfilled his

statutory obligations. Therefore, Reade’s due process claims fail.2I")

e« U.S. Supreme Court: "[I]n interpreting a statute a court should always turn
to one cardinal canon before all others. . . [C]ourts must presume that a
legislature says in a statute what it means and means in a statute what it
says there." Connecticut Nat'l Bank v. Germain, 112 S. Ct. 1146, 1149 (1992).
Indeed, "when the words of a statute are unambiguous, then, this first canon
is also the last: ‘judicial inquiry is complete." 503 U.S. 249, 254.

e Statutory interpretation is the process by which courts interpret and apply

legislation.

 

OFFICE OF STATE ADMINISTRATIVE HEARINGS

STATE OF GEORGIA

: Docket Number: OSAH-SECSTATE-CEPlaintiffs,

: 1215136-60-MALIHI

5.

Statutory provisions must be read as they are written, and this Court finds
that the cases cited by Defendant are not controlling. When the Court
construes a constitutional or statutory provision, the "first step . . . is to
examine the plain statutory language.” Morrison v. Claborn, 294 Ga. App.
508, 512 (2008). "Where the language of a statute is plain and unambiguous,
judicial construction is not only unnecessary but forbidden. In the absence of
words of limitation, words in a statute should be given their ordinary and
everyday meaning." Six Flags Over Ga. v. Kull, 276 Ga. 210, 211 (2003)
(citations and quotation marks omitted). Because there is no other "natural
and reasonable construction" of the statutory language, this Court is "not
authorized either to read into or to read out that which would add to or
change its meaning.” Blum v. Schrader, 281 Ga. 238, 240 (2006) (quotation
marks omitted).

3. DENISE J. CASPER, District Judge, in her memorandum and order She
predicated all of her facts and findings not on Jus sanguinis but only on Jus soli, not
both, citing all cases heard on that fact, and not any other, Further she refused to
recuse herself in violation of Title 28 » Part I. Chapter 21. § 455. A review of all my
previous appeals were predicated on the facts of her submitting a false statement
and attributing it to me (slander &perjury), and her refusal to recuse herself were
dismissed and covered up by Judges Allison D. Burroughs, Ojetta R. Thompson, and
others appointed by Mr. Obama they acted negatively and did not recuse
themselves the same rules apply to them. By not recusing herself “Sua Sponte” she
has committed a crime against the Constitution. (14th Amendment.) [Judge
Thompson denied my appeal on June 11, 2013][ William J. Kayatta, Jr. President

10
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 11 of 14

Obama nominated Kayatta to serve as a United States Circuit Judge of the United
States Court of Appeals for the First Circuit, On January 23, 2012.]

QUESTIONS
(a) As she was appointed by Mr. Obama was she prejudiced on his behalf?
(Prejudiced on his behalf)
(b) As she is a black woman and he is a black man was she racially motivated,
biased, and/or prejudiced by this fact?
(c) Were her deliberations influenced by the fact that if Mr. Obama is proven not to
be what he professes to be, all of his appointments are void, hers and their
prestigious and lucrative positions included?
(d) Was she aware of this when she refused to recuse herself, but did so at a later
date and why? [Violating U.S. Code > Title 28 » Part I» Chapter 21> § 455
Disqualification of justice, judge, or magistrate judge?]
(a) Any justice, judge, or magistrate judge of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be questioned.

{I questioned and asked in numerous filings]

4, (b) He shall also disqualify himself in the following circumstances:
(1) Where he has a personal bias or prejudice concerning a party, or personal
knowledge of disputed evidentiary facts concerning the proceeding;

By not recusing herself “Sua Sponte” she has committed a crime against the
Constitution. (14th Amendment.) Judges Allison D. Burroughs, and Ojetta R.
Thompson: were also appointed by Obama. They have a lot to lose if Obama is

discredited. Ignorance of the Law excuses no one. [See EXHIBIT (D)]

There appears to be a lot of fraternalism and corruption in the Massachusetts
Federal Court at all levels. Review of all of my submissions will show that I have
been attempting to resolve all of this starting right after I received judge Casper's
rescript but I was constantly stopped by unlawful actions initiated by Judges more

11
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 12 of 14

concerned with their appointment than truth and justice.”[A minority of decisions
have held that if an inferior judge acts maliciously or corruptly he may incur
liability. Kalb v. Luce, 291 N.W. 841, 234, WISC 509.]”

As previously stated, Judge Casper is a Black Female appointed by a Black
President. There is no doubt in my mind that she is racially motivated protective
and prejudiced in his favor, as well as grateful for his recognition of her race and

gender.

5. “Should a judge not disqualify himself, then the judge is in violation of the
Due Process Clause of the U.S. Constitution. United States v. Sciuto, 521 F.2d 842,
845 (7th Cir. 1996) ("The right to a tribunal free from bias or prejudice is based, not

on section 144, but on the Due Process Clause.").”

6. “The Seventh Circuit Court of Appeals further stated that "We think that this
language [455(a)] imposes a duty on the judge to act Sua Sponte, even if no motion
or affidavit is filed." Balistrieri, at 1202.”

"No state legislator or executive or judicial officer can war against the
Constitution without violating his undertaking to support it." COOPER v. AARON,
358 U.S. 1, 78 S. Ct. 1401 (1958). See also the U.S. Supreme Court holding in
COHENS v VIRGINIA 19 U.S.264, 404, 5 L. Ed. 257, 6 Wheat. 264 (1821).

A final revelation of waring against this Constitution;

U.S. Constitution Article VI:

§1 All debts contracted and engagements entered into, before the adoption of
this Constitution, shall be as valid against the United States under this
Constitution, as under the Confederation.

§2 This Constitution, and the laws of the United States which shall be made in
pursuance thereof; and all treaties made, or which shall be made, under the

authority of the United States, shall be the supreme law of the land; and the

12
Case 1:20-cv-11324-NMG Document1 Filed 07/13/20 Page 13 of 14

judges in every state shall be bound thereby, anything in the Constitution or

laws of any State to the contrary notwithstanding.

§3 The Senators and Representatives before mentioned, and the members of the
several state legislatures, and all executive and judicial officers, both of the United
States and of the several states, shall be bound by oath or affirmation, to support
this Constitution; but no religious test shall ever be required as a qualification to
any office or public trust under the United States.

First, in §2 it states that any and all engagements made, treaties, trade etc.
are still valid unless mutually dissolved it further states, all laws made, and

treaties made with other nation states are binding on all citizens as is all of the
Constitution itself.

§3 Third, all elected and appointed officials must comply with all that is stated
under penalty of violating their oath of office.

Reflecting on this Constitutional article and it’s far reaching impact on the
international laws and treaties on citizenship and nationality, that we have signed
onto, as well as the nation to nation treaties respecting the same, citizenship and
nationality.

Any and all persons failing to comply or acting against the requirements
covered in article VI is committing Treason.

Violating ANY LAW or STAUTE by any elected or appointed official Federal
or State violates both §3 and §4, of Article VI.

Wherefore plaintiff prays this Court issue equitable relief as follows:

1. Convene a Jury (Grand if possible) to decide this case.

2. In the alternative provide for an independent Judge from another Jurisdiction, as
the plaintiff has further proof of corruption in this courthouse, and no one here can
be trusted. (APPENDIX (B))

3. Award plaintiff his costs of litigation. And other monetary awards the Court
deems appropriate.

Respectfully submitted,

13
Case 1:20- Z, 11324-NMG Document1 Filed 07/13/20 Page 14 of 14

Mite Fi
(alle Reade, Jy. LTC USA (ret)

55 captain Nickerson Road
South Yarmouth, MA 02664
(508)-362-1230

    

Statement of Verification

I have read the above complaint and it is correct to the best of my knowledge.

[eu F. aw ooielafn

14
